UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7344



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC ARTHUR WALTON,

                                              Defendant - Appellant.



                              No. 01-6328



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC ARTHUR WALTON,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, Chief Dis-
trict Judge. (CA-99-7-1, CA-99-8-1, CA-99-9-1)


Submitted:   March 30, 2001                 Decided:   April 20, 2001
Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


No. 99-7344 dismissed and No. 01-6328 affirmed by unpublished per
curiam opinion.


Eric Arthur Walton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Eric Arthur Walton seeks to appeal the district court’s order

denying his motion for a writ of error coram nobis (No. 99-7344).

We remanded the case to the district court for the court to

determine whether Walton could establish excusable neglect war-

ranting an extension of the appeal period. On remand, the district

court found that Walton had not established excusable neglect.

Walton also appeals from that order (No. 01-6328).

     We have reviewed the record and the district court’s opinion

in No. 01-6328 and find no abuse of discretion.     Cannabis Action

Network, Inc. v. City of Gainesville, 231 F.3d 761, 766 (11th Cir.

2000) (stating standard of review).    Accordingly, we affirm on the

reasoning of the district court. United States v. Walton, Nos. CA-

99-7-1; CA-99-8-1; CA-99-9-1 (N.D.W. Va. Feb. 12, 2001).

     With regard to Walton’s appeal in No. 99-7344, we dismiss the

appeal for lack of jurisdiction.      In an action where the United

States is a party, parties are accorded sixty days after entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).    This appeal period is “man-

datory and jurisdictional.”   Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).


                                 3
     The district court’s order was entered on the docket on July

8, 1999.    Walton’s notice of appeal was filed on September 17,

1999.   Because Walton failed to file a timely notice of appeal, to

obtain an extension based upon excusable neglect, or to obtain a

reopening of the appeal period, we dismiss the appeal.     We deny

Walton’s motion to seal all pleadings and this court’s opinion,

except to the extent that certain filings in the record were for-

warded to this court under seal from the district court.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                         No. 99-7344 - DISMISSED

                                         No. 01-6328 - AFFIRMED




                                 4